          Case 9:19-bk-10235-MB                   Doc 51 Filed 11/20/19 Entered 11/20/19 12:39:22                                      Desc
                                                  Main Document     Page 1 of 13



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Kevin T. Simon - SBN 180967
 The Law Offices of Kevin T. Simon, APC
 21241 Ventura Blvd., Suite 253
 Woodland Hills, CA 91364
 Tel: (818) 783-1674
 Facsimile: (818) 783-6253
 Email: kevin@ktsimonlaw.com




      Individual appearing without attorney
      Attorney for: Debtor(s)

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION                                        DIVISION

 In re:                                                                       CASE NO.: 9:19-bk-10235-MB
                                                                              CHAPTER 13
          KRISTINE MARIE STANLEY,


                                                                                   DEBTOR’S MOTION FOR AUTHORITY
                                                                                       TO SELL REAL PROPERTY
                                                                                         UNDER LBR 3015-1(p)



                                                                                                      [No Hearing Required]
                                                              Debtor(s).



Debtor moves this court for an order authorizing the Debtor to sell the real property, described below, pursuant to the
terms and conditions described herein.

1. Debtor’s Chapter 13 Plan (Plan) was confirmed on: 08/15/2019 .

2. Debtor wishes to sell the real property (Property) located at:
   2282 Torrance Street
   Simi Valley, CA 93065


    The Property is more particularly described in Exhibit “A” attached hereto.

          Debtor wishes to modify the Plan for early payment of the Plan as described in the Motion to Modify Plan
          submitted by Debtor concurrently with this Motion.



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                         F 3015-1.16.MOTION.SELL.RP
        Case 9:19-bk-10235-MB                   Doc 51 Filed 11/20/19 Entered 11/20/19 12:39:22                                      Desc
                                                Main Document    Page 12 of 13



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

The Law Offices of Kevin T. Simon, APC 21241 Ventura Blvd., Suite 253 Woodland Hills, CA 91364

A true and correct copy of the foregoing document entitled: DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL
PROPERTY UNDER LBR 3015-1 (p) will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 11/20/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  Elizabeth (ND) F Rojas (TR): cacb_ecf_nd@ch13wla.com
  United States Trustee (ND): ustpregion16.nd.ecf@usdoj.gov
  Kevin T Simon:                 kevin@ktsimonlaw.com
  Darren J Devlin                darren@resolutionfunding.net
  Ghidotti Berger LLP            bknotifications@ghidottiberger.com kzilberstein@ghidottiberger.com bjaquez@ghidott
                                                                           Service information continued on attached page
  Beckett and Lee LLP            notices@becket-lee.com
2. SERVED BY UNITED STATES MAIL:
On (date) 11/20/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/20/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



 Judge’s Copy: Honorable Martin R. Barash 21041 Burbank Boulevard, Suite 342 / Ctrm. 202 Woodland Hills, CA 91367


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  11/20/2019         Alyssum Gruenfeldt-Roy                                            /s/ Alyssum Gruenfeldt-Roy
 Date                      Printed Name                                                      Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                            F 3015-1.16.MOTION.SELL.RP
         Case 9:19-bk-10235-MB               Doc 51 Filed 11/20/19 Entered 11/20/19 12:39:22               Desc
                                             Main Document    Page 13 of 13



ADDITIONAL SERVICE INFORMATION:
Debtor(s):                                                      Agent for Service of Process for US Bancorp (Certified
Kristine Marie Stanley                                          Mail)
2282 Torrance Street                                            CT Corporation System
Simi Valley, CA 93065                                           818 Seventh St., Ste. 930
                                                                Los Angeles, CA 90017
Chapter 13 Trustee (Certified Mail)
Elizabeth F. Rojas                                              Ditech (Statement)(Certified Mail)
15260 Ventura Blvd, Suite 710                                   Attn: Bankruptcy
Sherman Oaks, CA 91403                                          PO Box 6172
                                                                Rapid City, SD 57709
Office of the United States Trustee (Certified Mail)            Attn: Thomas Marano, CEO
915 Wilshire Blvd., Ste 1850
Los Angeles, CA 90017                                           DITECH FINANCIAL LLC (Entity)(Certified Mail)
                                                                1100 VIRGINIA DRIVE, SUITE 100A
Specialized Loan Servicing, LLC, as servicer for U.S. Bank      FORT WASHINGTON PA 19034
National Trust Association, not in its individual capacity      Attn: Thomas Marano, CEO
but solely as owner trustee et al. (Certified Mail)
The Law Offices of Jason C. Tatman                              Agent for Service of Process for Ditech Financial LLC
5677 Oberlin Drive, Suite 210                                   (Certified Mail)
San Diego, CA 92121                                             CT Corporation System
                                                                818 7th St., Suite 930
Specialized Loan Servicing, LLC, as servicer for U.S. Bank      Los Angeles, CA 90017
National Trust Association, et al. (Certified Mail)
Darren J Devlin                                                 ERC/Enhanced Recovery Corp
5480 Baltimore Dr Ste 204                                       Attn: Bankruptcy
La Mesa, CA 91942                                               8014 Bayberry Rd
Attn: Toby Wells, CEO                                           Jacksonville, FL 32256

Specialized Loan Servicing, LLC (Entity) (Certified Mail)       Franchise Tax Board
8749 LUCENT BLVD STE 300                                        Attn: Bankruptcy Unit
HIGHLANDS RANCH CO 80129                                        P.O. Box 2952
Attn: Toby Wells, CEO                                           Sacramento, CA 95812-2952

Agent for Service of Process for Specialized Loan               Internal Revenue Service
Servicing, LLC(Certified Mail)                                  P.O. Box 7346
United Agent Group Inc                                          Philadelphia, PA 19101-7349
4640 Admiralty Way, 5th Fl.
Marina Del Rey, CA 90292                                        Quality Loan Service Corp
                                                                2763 Camino Del Rio South
Specialized Loan Servicing/SLS (PACER)(Certified Mail)          TS# CA-18-804769-JB
Attn: Lemuel Bryant Jaquez, Kristin A Zilberstein, Michelle R   San Diego, CA 92108
Ghidotti
Attn: Bankruptcy Dept                                           The Mortgage Law Firm PLC
8742 Lucent Blvd, #300                                          27455 Tierra Alta Way, Ste B
Highlands Ranch, CO 80129                                       TS# 136467
                                                                Temecula, CA 92590
US Bank Trust NA (Certified Mail)
represented by Michelle R Ghidotti
Ghidotti Berger LLP
1920 Old Tustin ave.
Santa Ana, CA 92705

U.S. Bank National Association (FDIC) (Certified Mail)
425 Walnut Street
Cincinnati, OH 45202
Hamilton County
Attn: Andrew Cercere, CEO

US Bancorp (Entity) (Certified Mail)
800 NICOLLET MALL
MINNEAPOLIS MN 55402
Attn: Andrew Cercere, CEO
